Case 5:21-cv-01549-AB-MAR Document 4 Filed 09/21/21 Page 1 of 1 Page ID #:21




 1
 2
 3                                             JS-6

 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     ANTONIO QUARTERMAN,
10                                            Case No. 5:21-cv-1549-AB (MAR)
                             Plaintiff,
11
                        v.
12                                            JUDGMENT
13   SUPERIOR COURT OF CALIFORNIA
     COUNTY OF SAN BERNARDINO,
14
                             Defendant(s).
15
16
17        Pursuant to the Memorandum and Order Dismissing The Action,
18   IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
19
20   Dated: September 21, 2021
21
22
                                          HONORABLE ANDRÉ BIROTTE JR.
23                                        United States District Judge
24
25
26
27
28
